Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 15-21 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-21, drawn to a composition comprising antimicrobial agents in the reply filed on July 11, 2022 is acknowledged.
Although Applicant’s Remarks do not appear to address the Election of Species requirement, however, upon further consideration and in view of the confusing nature of the requirement to elect a species of production method, the Election of Species is withdrawn.  
Claims 1-14 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 15-21 as filed on July 11, 2022 are pending and under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 17, 2020 and August 11, 2020 were considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).

The use of the trademarks such as MicroGARD® 200 (e.g., page 5, line 10, page 12, line 13, page 16, line 8, Table 1, page 17, lines 12-14, page 20, lines 2, 9, 12, 16) has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  “a content” should recite “the content” or more properly “the effective amount” consistent with the antecedent in claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 15-21 recite(s) nature-based compositions comprising antimicrobial agents inclusive of fermentates or/and probiotics.  Probiotics encompass bacteria and fermentates encompass all of the natural byproducts thereof.  Claims 19 and 20 further circumscribe the amount of the probiotic and the amount of the fermentate.  Claim 21 further recites essential oils or/and terpenes (which are components of essential oils). 
This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements.  Therefore, claims 15-21 recite combinations of natural products and there is no evidence of record that the combinations possess any new structural or functional properties, e.g., that the claimed combination is more than the sum of its parts or is markedly different than what is found in nature.  In further support of this position, it is already known to the prior art that probiotic bacteria possess antimicrobial activity against pathogenic bacteria as evidenced at least by Baur et al. (US 8,685,389) and by Schwenninger et al. (US 2005/0095318) as cited infra, and it is already known to the prior art that fermentates possess antimicrobial activity as evidenced at least by Mygind et al. (US 2015/0045288) and Burwell (US 2005/0238631) as cited infra.
The rationale for this determination is explained below:  as per the Patent Subject Matter Eligibility Guidance and MPEP 2106.04(b)-(c), nature-based products that (i) are naturally occurring or (ii) are not naturally occurring but have characteristics that are not markedly different from a naturally occurring counterpart fall within an exception (law of nature or natural phenomena).  Compositions, or combinations of naturally occurring nature-based products, are not patent eligible even if the combination itself is not naturally occurring absent the presence of markedly different characteristics in structure, function and/or other properties.  Non-limiting examples of markedly different characteristics include biological or pharmacological functions or activities; chemical and physical properties; phenotype; and structure and form.  This conclusion finds support in Funk Brothers Seed Co. v Kalo Inoculant Co., 33 U.S. 127, 131 (1948) and is re-iterated in Myriad, 133 S.Ct. at 2117 which states that “the composition was not patent eligible because the patent holder did not alter the bacteria in any way."  See also Example 30 of the Life Sciences Examples of May 6, 2016 in which man-made mixtures/combinations of natural products present in prescribed amounts/ranges are deemed ineligible under the “product of nature" exception in view of Funk Brothers and in view of Myriad.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/879,785, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose the generic compositions of claims 15-21, does not disclose the generic fermentate or probiotic of claim 16, does not disclose all of the bacterial genera of claim 17, does not disclose the amounts of claims 19 and 20, and does not disclose the generic compositions of claim 21.  
The disclosure of the prior-filed application, Application No. 62/851,477, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose the generic compositions of claims 15-21, does not disclose the amounts of claims 19 and 20, and does not disclose the generic compositions of claim 21.  
The earliest date available to the pending claims is March 17, 2020.      

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baur et al. (US 8,685,389, published April 1, 2014).
Regarding claims 15 and 17
Baur disclose compositions comprising bacterial agents selected from Lactobacillus, Micrococcus or Bifidobacterium (probiotics) which regulate the cutaneous ecosystem of mammals (title; abstract; column 2, lines 5-10; claims).  Example 5 is drawn to a body lotion (cosmetic for application to skin) comprising inter alia 0.5 to 3% (effective amount) of a lyophylisate containing at least one bacterial strain chosen from Lactobacillus johnsonii (CNCM I-1225), Micrococcus varians (CNCM I-1 586 or CNCM I-1587) or Bifidobacterium animalis (ATCC 27536, Hansen).  Because a first agent and a second agent can be at once envisaged from the small genus of Example 5 comprising at least one bacterial strain chosen from 3 bacterial strains, claims 15 and 17 are anticipated.  See MPEP 2131.02.
 
Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwenninger et al. (US 2005/0095318, published May 5, 2005).
Regarding claims 15 and 17
Schwenninger disclose compositions comprising a mixture of Propionibacterium and Lactobacillus with antimicrobial activities (effective amounts) use as a natural preservation system (title; abstract; paragraphs [0013], [0083], [0092]-[0095], [0097]; claims).
Regarding the limitation of a composition for application to skin, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Because the compositions of Schwenninger are capable of performing the intended use, the compositions of Schwenninger meet the claims.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burwell (US 2005/023631, published October 27, 2005).
Regarding claim 15
Burwell discloses compositions for inter alia reducing populations of pathogenic, indicator and spoilage bacteria comprising fermentates using Lactobacillus, Pediococcus and/or Lactococcus used separately, in combination (effective amounts), or combined with an extract of algae (title; abstract; paragraphs [0066], [0076]; claims).
Regarding the limitation of a composition for application to skin, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Because the compositions of Burwell are capable of performing the intended use, the compositions of Burwell meet the claims.

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (US 8,685,389, published April 1, 2014).
	The teachings of Baur have been described supra with regard to the anticipation of claims 15 and 17.  Claims 15 and 17 are therefore also obvious over Baur.
	Example 5 of Baur comprises inter alia 0.5 to 3% of the at least one bacterial strain, as required by instant claim 19.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  
	Example 7 of Baur comprises inter alia 1% of L. johnsonni and further comprises sweet almond oil (essential oil), as required by instant claim 21.
	Although Baur does not specifically teach or exemplify an embodiment of a composition comprising two / at least two bacterial strains and sweet almond oil, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Example 7 to comprise more than one bacterial strain because the broader teachings of Baur embrace compositions comprising at least one bacterial strain.

Claims 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (US 8,685,389, published April 1, 2014) as applied to claims 15, 17, 19 and 21 above, and further in view of Herman “Antimicrobial ingredients as preservative booster and components of self-preserving cosmetic products,” Current Microbiology 76:744-754, 2019 (published online 12 April 2018).
The teachings of Baur have been described supra.
Baur teach the bacterial agents are extracts of bacterium or bacterium per se, generally an extract of a lactic acid bacterium or a lactic acid bacterium per se (abstract; paragraph bridging columns 1 and 2).  The compositions of Baur may further comprise inter alia preserving agents and antioxidants (column 5, lines 12-17).  Baur further teach known chemical treatments against pathogens may be expensive and harmful to both the health and to the environment (column 1, “Background Art”).  
Baur do not teach a fermentate as required by claim 16.
Baur do not teach about 0.75 to 4 wt% fermentate as required by claim 20.
These deficiencies are made up for in the teachings of Herman.
	Herman teaches cosmetic ingredients with antimicrobial activity as alternative for preservatives used in cosmetics (abstract).  Natural preservatives include essential oils (pages 747-749).  Microbial metabolites inclusive of ferment filtrates are also a source of antimicrobial agents; 2% of a root ferment filtrate is able to inhibit microbial growth (Table 2 at page 749; 
page 750).
	Regarding claims 16 and 20, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute any of the natural preservatives taught by Herman inclusive of ferment filtrates for the preserving agents in the compositions of Baur because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the substitution because the preservatives taught by Herman are natural and because Baur, as a whole, is drawn to treatments which are neither harmful to health nor the environment.  It would have been obvious to one of ordinary skill in the art to employ the ferment filtrate preservative taught by Herman in an amount of about 2% in the compositions of Baur because Herman teach this amount is able to inhibit microbial growth.

Claims 15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (US 8,685,389, published April 1, 2014) as applied to claims 15, 17, 19 and 21 above, and further in view of Mohan (US 2011/0064777, published March 17, 2011).
The teachings of Baur have been described supra.
Baur do not teach Bifidobacterium lactis as required by claim 18.
This deficiency is made up for in the teachings of Mohan.
Mohan teaches a microbiotic soap comprising natural bacteria inclusive of Bifidobacterium lactis; the bacteria cure infections of the skin upon application to the skin (title; abstract; paragraphs [0018]-[0019]; claims).
Regarding claim 19, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Baur to further comprise bacteria inclusive of Bifidobacterium lactis as taught by Mohan because such cure infections of the skin upon application to the skin.  There would be a reasonable expectation of success because Bifidobacterium lactis is a species of Bifidobacterium bacterial agents embraced by Baur and because Baur, as a whole, is drawn to treatments which regulate the cutaneous ecosystem of mammals.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
	MicroGARD® Fermentates product information, printed 2022
Cinque et al. “Use of probiotics for dermal applications,” Probiotics.  Microbiology Monographs, Volume 21, pages 221-241, 2011 teach probiotics are known to modulate cutaneous microflora (e.g., abstract).
Gantz et al. (US 2018/0140539) teach sanitizing compositions comprising probiotic / prebiotic actives inclusive of ferments (title; abstract; claims). 
	Mygind et al. (US 2015/0045288) teach an anti-contaminant (anti-microbial) composition comprising a cell-free fermentation product (title; abstract; paragraph [0003]; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633